Name: Commission Regulation (EC) No 455/1999 of 2 March 1999 on the opening of a standing invitation to tender for 9 300 tonnes of barley held by the Finnish intervention agency for processing in northern Finland
 Type: Regulation
 Subject Matter: plant product;  Europe;  agri-foodstuffs;  trade policy
 Date Published: nan

 EN Official Journal of the European Communities3. 3. 1999 L 55/3 COMMISSION REGULATION (EC) No 455/1999 of 2 March 1999 on the opening of a standing invitation to tender for 9 300 tonnes of barley held by the Finnish intervention agency for processing in northern Finland THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals (1), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 5 thereof, Whereas Finland is experiencing particular difficulties with respect to supplies of feed grain in central northern Finland following an extremely poor barley harvest in 1998 as a result of adverse weather conditions; Whereas supplies are available in southern Finland in the form of intervention barley; whereas this barley, which dates from 1992 and was placed in intervention in 1995 on Finlands accession, does not find its way to the northern regions of the country in view of the long distances and high transport costs involved; Whereas, taking into account the age of the stocks and supplies of feed grain available in southern Finland, the quantities of grain in question would be extremely diffi- cult to dispose of under the normal conditions of resale of intervention stocks laid down in Commission Regulation (EEC) No 2131/93 of 28 July 1993 laying down the procedure and conditions for the sale of cereals held by intervention agencies (3), as last amended by Regulation (EC) No 39/1999 (4); whereas Article 5(4) of that Regula- tion expressly provides for a derogation from the normal conditions of resale of intervention stocks under certain circumstances; whereas these circumstances currently exist in Finland; whereas a standing invitation to tender should therefore be opened for 9 300 tonnes of barley held in southern Finland for compulsory processing in northern Finland; whereas this invitation to tender should be subject to special price conditions; Whereas, as regards proof of processing in Finland, Commission Regulation (EEC) No 3002/92 of 16 October 1992 laying down common detailed rules for verifying the use and/or destination of products from intervention (5), as last amended by Regulation (EC) No 770/96 (6), is applic- able; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 1. The Finnish intervention agency shall organise a standing invitation to tender for sale on the Finnish domestic market of 9 300 tonnes of barley held in Vainik- kala, for processing in regions C2 and C4 as defined in the Finnish regional plan for arable crops. 2. Without prejudice to Regulation (EEC) No 2131/93, the following special rules shall apply to this invitation to tender:  tenderers shall undertake to process the quantities of barley awarded to them in the regions referred to in paragraph 1,  processing shall be carried out by 30 September 1999 at the latest, except in cases of force majeure,  a security of EUR 20 per tonne shall be lodged with the intervention agency by successful tenderers to ensure compliance with the conditions laid down in the first and second indents. This security shall be lodged at the latest within two working days of receipt of the statement of award of contract. 3. Notwithstanding Article 5(1) of Regulation (EEC) No 2131/93, the highest tender exceeding the minimum price of EUR 110 per tonne shall be accepted. Article 2 1. The final date for the submission of tenders in response to the first partial invitation to tender shall be 9 March 1999. 2. The final date for the submission of tenders in response to the final partial invitation to tender shall be 27 April 1999. (1) OJ L 181, 1. 7. 1992, p. 21. (2) OJ L 126, 24. 5. 1996, p. 37. (3) OJ L 191, 31. 7. 1993, p. 76. (4) OJ L 5, 9. 1. 1999, p. 64. (5) OJ L 301, 17. 10. 1992, p. 17. (6) OJ L 104, 27. 4. 1996, p. 13. EN Official Journal of the European Communities 3. 3. 1999L 55/4 Article 3 1. Securities as referred to in the third indent of Article 1(2) shall be released where they cover quantities in respect of which the tenderers provide proof:  of processing in the regions, laid down in Article 1(1), by 30 September 1999 at the latest, except in cases of force majeure, or  that the product is no longer fit for human or animal consumption. 2. Proof that the cereals covered by this Regulation have been processed shall be furnished in accordance with Regulation (EEC) No 3002/92. However, processing shall be deemed to have taken place once the barley has been delivered to a store in the regions in question. 3. In addition to the endorsements provided for in Regulation (EEC) No 3002/92, box 104 of the T 5 control copy must bear one or more of the following:  Destinados a la transformaciÃ ³n [Reglamento (CE) no 455/1999]  Til forarbejdning (forordning (EF) nr. 455/1999)  Zur Verarbeitung bestimmt (Verordnung (EG) Nr. 455/1999)  Ã Ã Ã ¿Ã ¿Ã  Ã ¶Ã ¿Ã ½Ã Ã ±Ã ¹ Ã ³Ã ¹Ã ± µÃ µÃ Ã ±ÃÃ ¿ Ã ·Ã Ã · [Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã  µ r (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 455/1999]  For processing (Regulation (EC) No 455/1999)  DestinÃ ©es Ã la transformation [rÃ ¨glement (CE) no 455/ 1999]  Destinate alla trasformazione [regolamento (CE) n. 455/1999]  Bestemd om te worden verwerkt (Verordening (EG) nr. 455/1999)  Para transformaÃ §Ã £o [Regulamento (CE) n º 455/1999]  Tarkoitettu jalostukseen [Asetus (EY) N:o 455/1999]  FÃ ¶r bearbetning (fÃ ¶rordning (EG) nr 455/1999). Article 4 The Finnish intervention agency shall inform the Commission, by the Tuesday of the week following the final date for the submission of tenders at the latest, of the average prices of the various lots and the quantities sold. Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 March 1999. For the Commission Franz FISCHLER Member of the Commission